NONSTATUTORY STOCK OPTION AGREEMENT

Employee Form -- 6/13/05 Grants

AGREEMENT

made as of the 13th day of June 2005, between NATCO Group Inc., a Delaware
corporation (the "Company"), and ______________________________ ("Employee").



To carry out the purposes of the NATCO Group Inc. [1998/2001/2004] Stock
Incentive Plan (the "Plan"), by affording Employee the opportunity to purchase
shares of the common stock of the Company, par value $0.01 per share ("Stock"),
and in consideration of the mutual agreements and other matters set forth herein
and in the Plan, the Company and Employee hereby agree as follows:

1. Grant of Option

. The Company hereby irrevocably grants to Employee the right and option
("Option") to purchase all or any part of an aggregate of ______ shares of Stock
on the terms and conditions set forth herein and in the Plan, which Plan is
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used but not defined in this Agreement shall have the
meaning attributed to such terms under the Plan, unless the context requires
otherwise. This Option shall not be treated as an incentive stock option within
the meaning of section 422(b) of the Code.



2. Purchase Price

. The purchase price of Stock purchased pursuant to the exercise of this Option
shall be $11.43 per share, which has been determined to be not less than 100% of
the Fair Market Value of the Stock at the date of grant of this Option. For all
purposes of this Agreement, Fair Market Value of Stock shall be determined in
accordance with the provisions of the Plan.



3. Exercise of Option

. Subject to the earlier expiration of this Option as herein provided, this
Option may be exercised, by written notice to the Company at its principal
executive office addressed to the attention of its Corporate Secretary (or such
other officer or employee of the Company as the Company may designate from time
to time), at any time and from time to time after the date of grant hereof, but,
except as otherwise provided below, this Option shall not be exercisable for
more than a percentage of the aggregate number of shares offered by this Option
determined by the number of full years from the date of grant hereof to the date
of such exercise, in accordance with the following schedule:



Number of Full Years

Percentage of Shares

That May Be Purchased

Less than 1 year

0%

1 year

33-1/3%

2 years

66-2/3%

3 years or more

100%



This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee's
termination of employment with the Company, except that:

If Employee's employment with the Company terminates by reason of disability
(within the meaning of section 22(e)(3) of the Code) or retirement (within the
meaning of the Company's standard corporate policies, this Option may be
exercised in full by Employee (or Employee's estate or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of the death of Employee) at any time during the period of one year
following such termination.

If Employee dies while in the employ of the Company, Employee's estate, or the
person who acquires this Option by will or the laws of descent and distribution
or otherwise by reason of the death of Employee, may exercise this Option in
full at any time during the period of one year following the date of Employee's
death.

If Employee's employment with the Company terminates for any reason other than
as described in (a) or (b) above, unless Employee voluntarily terminates such
employment or such employment is terminated for cause, this Option may be
exercised by Employee at any time during the period of three months following
such termination, or by Employee's estate (or the person who acquires this
Option by will or the laws of descent and distribution or otherwise by reason of
the death of Employee) during a period of one year following Employee's death if
Employee dies during such three month period, but in each case only as to the
number of shares Employee was entitled to purchase hereunder as of the date
Employee's employment so terminates. The Committee may, in its sole discretion,
advise Employee in writing, prior to a voluntary termination of Employee's
employment, that such termination will be treated for purposes of this paragraph
as an involuntary termination for a reason other than cause. As used in this
paragraph, the term "cause" shall mean Employee (i) has been convicted of a
misdemeanor involving moral turpitude or of a felony, (ii) has engaged in gross
negligence or willful misconduct in the performance of the duties of Employee's
employment, (iii) has willfully disregarded any written corporate policies
established by the Company, or (iv) has materially breached any material
provision of any written agreement between Employee and the Company or any of
its Affiliates.

This Option shall not be exercisable in any event after the expiration of ten
years from the date of grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering or constructively tendering to the Company shares of
Stock having a Fair Market Value equal to the purchase price (provided such
shares used for this purpose must have been held by Employee for such minimum
period of time as may be established from time to time by the Committee), (c) if
the Stock is readily tradable on a national securities market, through a
"cashless-broker" exercise in accordance with a Company established policy or
program for the same, or (d) any combination of the foregoing. No fraction of a
share of Stock shall be issued by the Company upon exercise of an Option or
accepted by the Company in payment of the exercise price thereof; rather,
Employee shall provide a cash payment for such amount as is necessary to effect
the issuance and acceptance of only whole shares of Stock. Unless and until a
certificate or certificates representing such shares shall have been issued by
the Company to Employee, Employee (or the person permitted to exercise this
Option in the event of Employee's death) shall not be or have any of the rights
or privileges of a shareholder of the Company with respect to shares acquirable
upon an exercise of this Option.

4. Withholding of Tax

. To the extent that the exercise of this Option or the disposition of shares of
Stock acquired by exercise of this Option results in compensation income or
wages to Employee for federal, state or local tax purposes, Employee shall
deliver to the Company at the time of such exercise or disposition such amount
of money or shares of Stock as the Company may require to meet its minimum
obligation under applicable tax laws or regulations. No exercise of this option
shall be effective until Employee (or the person entitled to exercise this
Option, as applicable) has made arrangements approved by the Company to satisfy
all applicable minimum tax withholding requirements of the Company.



5. Status of Stock

. The Company intends to register for issuance under the Securities Act of 1933,
as amended (the "Act") the shares of Stock acquirable upon exercise of this
Option, and to keep such registration effective throughout the period this
Option is exercisable. In the absence of such effective registration or an
available exemption from registration under the Act, issuance of shares of Stock
acquirable upon exercise of this Option will be delayed until registration of
such shares is effective or an exemption from registration under the Act is
available. The Company intends to use its reasonable efforts to ensure that no
such delay will occur. In the event exemption from registration under the Act is
available upon an exercise of this Option, Employee (or the person permitted to
exercise this Option in the event of Employee's death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.



Employee agrees that the shares of Stock which Employee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. Employee also agrees that (i) the certificates representing the shares of
Stock purchased under this Option may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
shares of Stock purchased under this Option on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of the shares of Stock purchased under this
Option.

[Include only for Section 16 Officers: 6. Stock Retention Requirement.

Employee is required to retain at least one-third of the Shares received upon
exercise for a period of three years after exercise, unless (a) his employment
with the Company, an Affiliate, or a corporation or a parent or subsidiary of
such corporation, sooner terminates for any reason or (b) the Governance,
Nominating & Compensation Committee of the Company's Board of Directors (or
successor committee under the ________ Plan) shall approve on a case-by-case
basis for demonstrated need or special circumstance.]





7. Employment Relationship

. For purposes of this Agreement, Employee shall be considered to be in the
employment of the Company as long as Employee remains an employee of either the
Company, an Affiliate, or a corporation or a parent or subsidiary of such
corporation assuming or substituting a new option for this Option. Without
limiting the scope of the preceding sentence, it is expressly provided that
Employee shall be considered to have terminated employment with the Company at
the time of the termination of the "Affiliate" status under the Plan of the
entity or other organization that employs Employee. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee and its determination shall be
final.



8. Binding Effect

. This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Employee.



9. Entire Agreement.

This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Option granted hereby. Without limiting the scope of the preceding sentence,
all prior understandings and agreements, if any, among the parties hereto
relating to the subject matter hereof are hereby null and void and of no further
force and effect. Any modification of this Agreement shall be effective only if
it is in writing and signed by both Employee and an authorized officer of the
Company.



10. Governing Law

. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.



IN WITNESS WHEREOF

, the Company has caused this Agreement to be duly executed by its officer
thereunto duly authorized, and Employee has executed this Agreement, all as of
the day and year first above written.



NATCO GROUP INC.

By:



Employee